      21-30071-hcm Doc#13 Filed 02/09/21 Entered 02/09/21 08:13:02 Main Document Pg 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                           FOR THE WESTERN DISTRICT OF TEXAS
                                                    EL PASO DIVISION


  IN RE:                                                             §                            CASE NO.          21-30071
  THE GATEWAY VENTURES, LLC                                          §

  DEBTORS(S),                                                        §                             CHAPTER 11

                                          NOTICE OF APPEARANCE AND REQUEST
                                         FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    CITY OF EL PASO

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on 8th day of February, 2021, a copy of the above and foregoing has been this date served electronically or

mailed to the parties listed below:

    JEFF CARRUTH                                 UNITED STATES TRUSTEE-EP12         THE GATEWAY VENTURES, LLC
    WEYCER KAPLAN PULASKI &                      U.S. TRUSTEE'S OFFICE              780 N. RESLER DRIVE, SUITE B
    ZUBER, P.C.                                  615 E. HOUSTON, SUITE 533 P.O. BOX EL PASO, TX 79912
    25 GREENWAY PLAZA, #2050                     1539
    HOUSTON, TX 77046                            SAN ANTONIO, TX 78295-1539

                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        112 E. Pecan Street, Suite 2200
                                                        SAN ANTONIO, TX 78205
                                                        Telephone: (210) 225-6763
                                                        Facsimile: (210) 225-6410
                                                        Email:       sanantonio.bankruptcy@publicans.com


                                                         By: /s/ Don Stecker
                                                              Don Stecker
                                                              SBN: 19095300 TX
